Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed 18 April 2022, with respect to the rejection(s) of claim(s) 1, 3-4, 6-7, 10-17, 19-28 under 35 USC 103 have been fully considered and are persuasive. Specifically, Applicant has amended the claims with limitations that overcome the previous rejection including further recitation regarding the Y-shaped opening or conduit. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vega, as presented below. Claims 1, 3, 7, 10-17, 19-28 are examined on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 3, 7, 10-17, 19-20, 23-24, 27-28 refer to a Y-shaped opening which is not recited in the specifications.
Claims 21-22, 25-26 refer to a Y-shaped conduit which is not recited in the specifications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7, 10-17, 19-22, 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation in claims 1 and 16 recites “openings are entirely positioned to pass only through lateral angled wall surfaces of the distal tip” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. Similarly the claim limitation in claim 21 recites “Y shaped fluid conduit positioned substantially only within a substantially frustoconical tip.” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  For example, the specification never mentions the openings only pass though lateral wall surfaces of the distal tip. Even the figures do not properly illustrate the openings only pass through lateral angled wall surfaces. In figure 5B, the distal tip 16 shows the openings passing through the end but it is entirely unclear where the distal tip ends and begins. In comparison with figure 2 and 7, the openings are shown to go beyond a tip and even has a break line in figure 2A which appears to separate the tip with the shaft of the catheter. It would appear that the Applicant has already referred to the main lumen as a drainage lumen, thus the conduits extending from the opening would not form a Y shape but rather a V shape since the openings join with the drainage lumen. In an effort to compact prosecution, the limitation in claims 1 and 16 “openings are entirely positioned to pass only through lateral angled wall surfaces of the distal tip” is interpreted as -- openings are entirely positioned to pass through lateral angled wall surfaces of the distal tip—and claim 21 should instead read --conduit positioned substantially within a substantially frustoconical tip.--

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 10-17, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 both recite a “substantially Y-shaped opening…within the substantially frustoconical distal tip”, which renders the claim indefinite. It is unclear whether the limitation means that the opening cross section is Y-shape or the conduit is Y-shape. The specification does not refer to a Y-shaped opening and the drawings only depict a conduit in which two conduits meet to form a V shape. It would appear that the Applicant has already referred to the main lumen as a drainage lumen, thus the conduits extending from the opening would not form a Y shape but rather a V shape since the openings join with the drainage lumen. In an effort to compact prosecution, the limitation is interpreted as –conduit within the substantially frustoconical distal tip--.
Claim 21 recites a “substantially Y-shaped conduit positioned substantially only within the substantially frustoconical distal tip”, which renders the claim indefinite. The specification does not refer to a Y-shaped conduit and the drawings only depict a conduit in which two conduits meet to form a V shape. The Applicant has already referred to the main lumen as a drainage lumen, thus the conduits extending from the opening would not form a Y shape but rather a V shape since the conduits join with the drainage lumen. In an effort to compact prosecution, the limitation is interpreted as – conduit positioned substantially within a substantially frustoconical tip--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 10-12, 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail (US 6050934) in view of Crank (US 2011/0282318) further in view of Vega (US 4249536).
Regarding claim 1, Mikhail discloses an indwelling urinary catheter having a catheter body (12, figure 3), a balloon (18, figure 3), a balloon inflation lumen (equivalent part 53, figure 4), a common drainage lumen (22, figure 3), and diametrically opposed urine inflow openings (24, figure 3, col 7, lines 46-50) at a distal end of the catheter body positioned such that the proximal end of each urine inflow opening is substantially even with or below a distal end of the balloon when the balloon is inflated (figures 1 illustrates the inflow openings being even with or below a distal end of the balloon when balloon is inflated), each of the urine inflow openings in fluid communication with the drainage lumen (col 7, lines 55-64), a frustoconical distal tip (tip, figure 3), wherein the inflow openings communicate with the drainage lumen (col 7, lines 55-64), the urine openings configured to convey urine flow into the openings simultaneously and remain open to urine inflow when the balloon is both in inflated and deflated states (col 7, lines 46-65, col 11, lines 23-38, inflatable balloons can be inflated or deflated, the opening does not close) and when the distal tip is positioned in the urine bladder or urethra (figures 1-2), and when the distal tip is traversing the urethra, the catheter body, balloon inflation lumen, drainage lumen and openings are of a unitary construct (col 11, lines 55-67 and col 12 lines 1-9, device is integral).
Mikhail does not teach the urine inflow openings pass through angled wall surfaces of the substantially frustoconical distal tip forming a conduit within the frustoconical distal tip and have a distally facing bias with an opening orientation that is angularly displaced with an angle a between about 15 degrees to about 45 degrees relative to a longitudinal axis of the catheter body, the proximal end of each of the two inflow openings are about 7mm from the distal end of the frustoconical tip.
Crank disclose a system relatively pertinent to problem posed by Applicant of moving fluid between the environment and body. Crank teaches diametrically opposed openings (56, 57, figure 3F), the angle of the opening orientation between 15 to 75 degrees relative to the longitudinal axis ([0025] 45 to 100 degrees which overlaps with the claimed range). 
Crank uses angled openings to move fluid in desired direction ([0017]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Crank in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. Mikhail and Crank do not teach the proximal end of each of the two inflow openings are about 7mm from the distal end of the frustoconical tip. However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize distance of the opening and the balloon since it has been held that where the general conditions of a claim are disclosed in the prior art, which in this case the distance relative to one another and that they add up to the length of the proximal end of the balloon to the distal end of the catheter body, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Mikhail and Crank to have the proximal end of each of the two inflow openings about 7mm from the distal end of the frustoconical tip since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Mikhail and Crank would not operate differently with the claimed distance from the distal tip and since the device is used to drain fluids and would operate within the claimed range.
Mikhail and Crank do not disclose the urine inflow openings pass through angled wall surfaces of the substantially frustoconical distal tip forming a conduit within the frustoconical distal tip.
Vega discloses a catheter in the same field of endeavor as the Applicant and teaches a pair of drainage openings (21, figure 2) passing through angled wall surfaces of the frustoconical distal tip (figure 2, col 5, lines 7-15) and forming a conduit (20) inside the frustoconical tip (figure 2) which later joins with further conduit (14).
Vega provides drain holes in the distal tip in order to allow the catheter to properly move material away from the body (col 5, lines 7-11). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Mikhail and Crank to move the drainage openings to the distal tip to remove material since moving the opening closer to the tip prevents the blockage of the balloon when inflated (col 1, lines 60-64) and allow the drainage of fluid.
Regarding claim 3, Mikhail further discloses the flow openings are proximity to a distal end of the balloon in both inflated and deflated states (figure 3).
Regarding claim 7, Mikhail does not teach the distally facing bias forms an angle relative to a longitudinal axis of the catheter body and the angle is 25-35 degrees.
Crank disclose a system relatively pertinent to problem posed by Applicant of moving fluid between the environment and body. Crank teaches the angle of the opening orientation between 15 to 75 degrees relative to the longitudinal axis ([0052]). 
Crank uses angled openings to move fluid in desired direction ([0017]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Crank in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. 
Regarding claims 10-12, Mikhail and Crank do not teach that in the deflated state, the proximal end of each of the two inflow openings are about 7mm from the distal end of the frustoconical tip, the distance from a proximal end of the balloon to a proximal end of the urine flow openings is 25-29mm and that a distance between a proximal end of the balloon and a distal end of the catheter body is about 32-36. However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize distance of the opening and the balloon since it has been held that where the general conditions of a claim are disclosed in the prior art, which in this case the distance relative to one another and that they add up to the length of the proximal end of the balloon to the distal end of the catheter body, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 21, Mikhail discloses an indwelling urinary catheter having a catheter body (12, figure 3), a balloon (18, figure 3), a balloon inflation lumen (equivalent part 53, figure 4), a drainage lumen (22, figure 3), and opposing urine inflow openings (24, figure 3, col 7, lines 46-50) at a distal end of the catheter body, each of the urine inflow openings in fluid communication with the drainage lumen (col 7, lines 55-64), positioned such that the proximal end of each urine inflow opening is substantially even with or below a distal end of the balloon when the balloon is inflated (figures 1 illustrates the inflow openings being even with or below a distal end of the balloon when balloon is inflated), a frustoconical distal tip (tip, figure 3), wherein the inflow openings pass through lateral wall surfaces of the distal tip, the inflow openings communicate with the drainage lumen (col 7, lines 55-64), the urine openings configured to convey urine flow into the openings simultaneously and remain obstructed by the balloon o urine inflow when the balloon is both in inflated and deflated states (col 7, lines 46-65, col 11, lines 23-38, inflatable balloons can be inflated or deflated, the opening does not close) and when the distal tip is positioned in the urine bladder or urethra (figures 1-2), and when the distal tip is traversing the urethra (the opening is not obstructed by any structure surrounding and would stay open during the movement of the tip through the urethra).
Mikhail does not teach at least one fluid conduit between the urine inflow openings and a drainage lumen, the fluid conduit having a distally facing bias with an opening orientation that is angularly displaced with an angle a between about 15 degrees to about 75 degrees relative to a longitudinal axis of the catheter body such that the at least one fluid conduit and drainage lumen for a conduit positioned substantially within a substantially frustoconical tip, the urine inflow openings pass through angled wall surfaces of the substantially frustoconical distal tip.
Crank disclose a system relatively pertinent to problem posed by Applicant of moving fluid between the environment and body. Crank teaches diametrically opposed openings (56, 57, figure 3F) that have at least on fluid conduit between the opening and drainage lumen (conduit between the opening and conduit (figure 3F), the angle of the opening orientation between 15 to 75 degrees relative to the longitudinal axis ([0025] 45 to 100 degrees which overlaps with the claimed range).
Crank uses angled openings to move fluid in desired direction ([0017]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Crank in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. 
Mikhail and Crank do not disclose a conduit positioned substantially within a substantially frustoconical tip and the urine inflow openings pass through angled wall surfaces of the substantially frustoconical distal tip.
Vega discloses a catheter in the same field of endeavor as the Applicant and teaches a conduit (20) inside the frustoconical tip (figure 2) which later joins with further conduit (14) and a pair of drainage openings (21, figure 2) passing through angled wall surfaces of the frustoconical distal tip (figure 2, col 5, lines 7-15).
Vega provides drain holes in the distal tip in order to allow the catheter to properly move material away from the body (col 5, lines 7-11). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Mikhail and Crank to move the drainage openings to the distal tip to remove material since moving the opening closer to the tip prevents the blockage of the balloon when inflated (col 1, lines 60-64) and allow the drainage of fluid.
Regarding claims 23 and 25, Mikhail further discloses the distal tip is substantially coaxial with a longitudinal axis of the catheter body when the balloon is in an inflated state (figure 1-2, the distal tip is coaxial with the catheter body when balloon is inflated).
Regarding claims 24 and 26, Mikhail and Crank do not teach that a distance between a distal end of the balloon in an inflated state and a proximal end of the urinary inflow opening is between about 0mm to about 4mm. However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize distance of the opening and the balloon since it has been held that where the general conditions of a claim are disclosed in the prior art, which in this case the distance relative to one another and that they add up to the length of the proximal end of the balloon to the distal end of the catheter body, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 27, Mikhail and Crank do not teach that a distance between a distance between a proximal end of the balloon and a distal end of the catheter body is about 30-40mm based upon inflation capacity of the balloon. However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize distance of the opening and the balloon since it has been held that where the general conditions of a claim are disclosed in the prior art, which in this case the distance relative to one another and that they add up to the length of the proximal end of the balloon to the distal end of the catheter body, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 28, Mikhail discloses inflating and deflating the balloon (figures 1 and 3) which necessarily means the balloon is capable of being inflated less than the maximum capacity for example during inflation or deflation and therefore meets the claimed limitations.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail (US 6050934) in view of Bellisario (US 2014/0094741).
Regarding claim 16, Mikhail discloses an indwelling urinary catheter having a catheter body (12, figure 3) having a frustoconical distal tip (tip, figure 3), wherein the inflow openings pass through lateral wall surfaces of the distal tip, the inflow openings communicate with the drainage lumen (col 7, lines 55-64), a balloon (18, figure 3) in proximity to the distal tip (figure 3), a balloon inflation connector (58, figure 1), a balloon inflation lumen (equivalent part 53, figure 4), a drainage lumen (22, figure 3), and at least two urine inflow openings (24, figure 3) at a distal end of the catheter body in fluid communication with the drainage lumen (col 7, lines 55-64), passing through lateral wall surfaces of the distal tip (figure 3), and positioned such that the proximal end of each urine inflow opening is substantially even with or below a distal end of the balloon when the balloon is inflated (figures 1 illustrates the inflow openings being even with or below a distal end of the balloon when balloon is inflated), and remain unobstructed by the balloon to urine flow when balloon is inflated and deflated states and when the distal tip is positioned in the urinary bladder and when the distal tip is traversing the urethra (col 7, lines 55-64, figure 1 shows in inflated state the opening is unobstructed and figure 3 shows the inflated state the opening is not obstructed, there is no portion of the catheter that would block the opening in any position of the catheter).
Mikhail does not teach the urine inflow openings have an angel of about 20 to 45 degrees relative to a longitudinal axis of the catheter body, a conduit positioned within the conical distal tip.
Bellisario discloses a catheter assembly relatively pertinent to a problem posed by Applicant of moving fluid from the body. Bellisario teaches a catheter (10) with urine inflow openings (52, figure 3A-3C, [0057]) have a distally facing bias with an opening orientation that is angularly displaced from being either parallel or perpendicular to a longitudinal axis of the catheter body (figure 2-3C), a conduit (conduit inside 42 and before connecting member 48) positioned within the conical distal tip with the drainage lumen (22).
Bellisario discloses a catheter assembly relatively pertinent to a problem posed by Applicant of moving fluid from the body. Bellisario teaches a catheter (10) with urine inflow openings (52, figure 3A-3C, [0057]) having an angle relative to the longitudinal axis of the body of about 15-75 degrees ([0010], figure 3).
Bellisario provides the openings to move fluid as desired between the environment and the lumen ([0057]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Bellisario in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. Further it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize the angle to allow for desirable fluid entry since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 17, Mikhail further discloses the two openings are substantially circular shaped (interpreted as close to circular shape), as ovals are close to circular shape (figure 3).
Claims 13-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail in view of Crank further in view of Vega and further in view of Russo (US 2006/0064065).
Regarding claims 13-15, Mikhail further discloses the distal tip is a generally frustoconical shape (tip, figure 3). Mikhail and Crank do not disclose a third lumen in fluid flow communication with a port passing through a distal end of the catheter body, the port passes through a distal tip of the catheter body, the port passes through a lateral wall surface of the distal tip and is spaced apart from the urine inflow openings.
Russo discloses a continuously irrigation urinary catheter in the same field of endeavor as the Applicant. Russo teaches that in the prior art (figure 1), a third lumen (top lumen shown in figure 2) in fluid flow communication with a port (15, figure 1, [0045]) passing through a distal end of the catheter body (figure 1, the port passes through a lateral wall surface of the distal tip and is spaced apart from the urine inflow openings (figure 1, 15 is spaced from 14).
Russo uses a third irrigation lumen to eliminate the need to swap the urinary drainage connector and bag which causes infections ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the catheter of the cited prior art to include the lumen of Russo to prevent further urinary tract infection.
Regarding claim 22, Mikhail and Crank do not disclose a tertiary lumen configured to deliver or withdraw fluids from an opening at the frustoconical tip.
Russo discloses a continuously irrigation urinary catheter in the same field of endeavor as the Applicant. Russo teaches that in the prior art (figure 1), a tertiary lumen (top lumen shown in figure 2) in fluid flow communication with a port (15, figure 1, [0045]) passing through a distal end of the catheter body (figure 1, the port passes through a lateral wall surface of the distal tip and is spaced apart from the urine inflow openings (figure 1, 15 is spaced from 14).
Russo uses a third irrigation lumen to eliminate the need to swap the urinary drainage connector and bag which causes infections ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the catheter of the cited prior art to include the lumen of Russo to prevent further urinary tract infection.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail in view of Bellisario further in view of Russo.
Regarding claims 19-20, Mikhail and Bellisario do not disclose a third lumen in fluid flow communication with a port passing through the distal tip of the catheter body, the port is spaced apart from the at least two urine inflow openings.
Russo discloses a continuously irrigation urinary catheter in the same field of endeavor as the Applicant. Russo teaches that in the prior art (figure 1), a third lumen (top lumen shown in figure 2) in fluid flow communication with a port (15, figure 1, [0045]) passing through a distal end of the catheter body (figure 1, the port passes through a lateral wall surface of the distal tip and is spaced apart from the urine inflow openings (figure 1, 15 is spaced from 14).
Russo uses a third irrigation lumen to eliminate the need to swap the urinary drainage connector and bag which causes infections ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the catheter of the cited prior art to include the lumen of Russo to prevent further urinary tract infection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lau (US 20090299282) discloses a catheter with openings on the tip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781